Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 43, 45-55 and 57-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 12, 14-16, 23, 24, 33-35, 37, 39, 40-42, 44, 45 and 51 of U.S. Patent 10,410,604. Claim 56 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10,410,604 in view of Sachson et al. (U.S. Patent Application Publication 2012/0166971 A1).

The following is a claim comparison of claims 43 and 45-61 of the instant application and claims 1, 11, 12, 14-16, 23, 24, 33-35, 37, 39, 40-42, 44, 45 and 51 of U.S. Patent 10,410,604.
Application No. 17/498,624
U.S. Patent 10,410,604
43. A computer-implemented method comprising: 
selecting a data package wherein the data package identifies a plurality of data objects, wherein each data object includes a tag representing a time and an attribute value indicating a data channel;
 generating a first mapping between two or more data channels and two or more timelines, wherein the first mapping associates each data channel with a respective timeline, and wherein the first mapping corresponds to a first view of the data package; 
assigning the data objects to the timelines based on the first mapping and on the attribute values of the data objects indicating the data channels of the data objects, such that the data channel associated with each timeline matches the indicated data channel of the data objects assigned to the timeline; and


displaying a first portion of the first view of the data package, including displaying first portions of the timelines, wherein the displayed first portion of each timeline represents a first time period, and displaying first graphic items arranged on the first portions of the timelines, wherein each first graphic item displayed on each respective timeline represents one or more of the data objects assigned to the respective timeline and tagged with respective times within the first time period.
1. A computer-implemented method comprising: 
selecting a data package wherein the data package identifies a plurality of data objects, wherein each data object includes a tag representing a time and an attribute value indicating a data channel; 
generating a first mapping between two or more data channels and two or more timelines, wherein the first mapping associates each data channel with a respective timeline, and wherein the first mapping corresponds to a first view of the data package; 
assigning the data objects to the timelines based on the first mapping and on the attribute values of the data objects indicating the data channels of the data objects, such that the data channel associated with each timeline matches the indicated data channel of the data objects assigned to the timeline; 
identifying a first time period which begins at a first time and ends at a later second time; 
displaying a first portion of the first view of the data package, including displaying first portions of the timelines, wherein the displayed first portion of each timeline represents the first time period, and displaying first graphic items arranged on the first portions of the timelines, wherein each first graphic item displayed on each respective timeline represents one or more of the data objects assigned to the respective timeline and tagged with respective times within the first time period; 
receiving, via a user interface component, user input indicative of scrolling the timelines to a second time period which begins at a third time after the first time and ends at a fourth time after the second time; 
in response to the user input, displaying a second portion of the first view of the data package, including displaying second portions of the timelines representing the second time period, displaying second graphic items arranged on the second portions of the timelines, wherein each second graphic item on each respective timeline represents one or more of the data objects assigned to the respective timeline and tagged with respective times within the second time period, and pre-fetching scroll data representing one or more of the data objects tagged with respective times after the fourth time;
generating a second mapping between two or more users and the timelines, wherein the second mapping associates each user with a respective timeline, and wherein the second mapping corresponds to a second view of the data package; and 
transforming from the first view of the data package to the second view of the data package, wherein the transforming includes reassigning the data objects among the timelines based on the second mapping.
45
1
46
11 and 12
47
14
48
15
49
16
50
23 and 24
51
33
52
34 and 35
53
37
54
39
55
40
56. The method of claim 43, further comprising ranking the timelines based on one or more ranking criteria, wherein the first portions of the timelines are displayed in an order corresponding to the ranking of the timelines.
1
57
41
58
42
59
44
60
45
61. A system including: 

one or more data processing devices; 

one or more storage devices storing instructions that, when executed by the data processing devices, cause the data processing devices to perform operations including: 

selecting a data package wherein the data package identifies a plurality of data objects, wherein each data object includes a tag representing a time and an attribute value indicating a data channel; 

generating a first mapping between two or more data channels and two or more timelines, wherein the first mapping associates each data channel with a respective timeline, and wherein the first mapping corresponds to a first view of the data package; 

assigning the data objects to the timelines based on the first mapping and on the attribute values of the data objects indicating the data channels of the data objects, such that the data channel associated with each timeline matches the indicated data channel of the data objects assigned to the timeline;





displaying a first portion of the first view of the data package, including displaying first portions of the timelines, wherein the displayed first portion of each timeline represents a first time period, and IPTS/104081283.1Application No.: 16/688,3797 Docket No.: STH-001C2 displaying first graphic items arranged on the first portions of the timelines, wherein each first graphic item displayed on each respective timeline represents one or more of the data objects assigned to the respective timeline and tagged with respective times within the first time period.
51. A system including: 
one or more data processing devices; 
one or more storage devices storing instructions that, when executed by the data processing devices, cause the data processing devices to perform operations including: 
selecting a data package wherein the data package identifies a plurality of data objects, wherein each data object includes a tag representing a time and an attribute value indicating a data channel;
generating a first mapping between two or more data channels and two or more timelines, wherein the first mapping associates each data channel with a respective timeline, and wherein the first mapping corresponds to a first view of the data package; 
assigning the data objects to the timelines based on the first mapping and on the attribute values of the data objects indicating the data channels of the data objects, such that the data channel associated with each timeline matches the indicated data channel of the data objects assigned to the timeline;
identifying a first time period which begins at a first time and ends at a later second time; 
displaying a first portion of the first view of the data package, including displaying first portions of the timelines, wherein the displayed first portion of each timeline represents the first time period, and displaying first graphic items arranged on the first portions of the timelines, wherein each first graphic item displayed on each respective timeline represents one or more of the data objects assigned to the respective timeline and tagged with respective times within the first time period; 
receiving, via a user interface component, user input indicative of scrolling the timelines to a second time period which begins at a third time after the first time and ends at a fourth time after the second time; 
in response to the user input, displaying a second portion of the first view of the data package, including displaying second portions of the timelines representing the second time period, displaying second graphic items arranged on the second portions of the timelines, wherein each second graphic item on each respective timeline represents one or more of the data objects assigned to the respective timeline and tagged with respective times within the second time period, and pre-fetching scroll data representing one or more of the data objects tagged with respective times after the fourth time; 
generating a second mapping between two or more users and the timelines, wherein the second mapping associates each user with a respective timeline, and wherein the second mapping corresponds to a second view of the data package; and 
transforming from the first view of the data package to the second view of the data package, wherein the transforming includes reassigning the data objects among the timelines based on the second mapping.


Claims 43, 45-55 and 57-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 12, 14-16, 23, 24, 33-35, 37, 39, 40-42, 44, 45 and 51 of U.S. Patent 10,410,604. Claim 56 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10,410,604 in view of Sachson et al. (U.S. Patent Application Publication 2012/0166971 A1).
For independent claim 43, claim 1 of U.S. Patent 10,410,604 mirrors and anticipates the limitations of claim 43. Therefore, claim 43 is not patentably distinct from claim 1 of U.S. Patent 10,410,604.
For dependent claims 45-55 and 57-60, claims 1, 11, 12, 14-16, 23, 24, 33-35, 37, 39, 40-42, 44 and 45 of U.S. Patent 10,410,604 likewise mirror the limitations of claims 45-55 and 57-60 as set forth in the claim chart above. Therefore, claims 45-55 and 57-60 are not patentably distinct from claims 11, 12, 14-16, 23, 24, 33-35, 37, 39, 40-42, 44 and 45 of U.S. Patent 10,410,604.
For independent claim 61, claim 51 of U.S. Patent 10,410,604 mirrors and anticipates the limitations of claim 61. Therefore, claim 61 is not patentably distinct from claim 51 of U.S. Patent 10,410,604.
For claim 56, claim 1 of U.S. Patent 10,410,604 does not disclose ranking timelines based on one or more ranking criteria, wherein the timelines are displayed in on order corresponding to the ranking of the timelines. However, these limitations are well-known in the art as disclosed in Sachson et al. (U.S. Patent Application Publication 2012/0166971 A1). It would have been obvious to a person having ordinary skill in the art to apply the use of ranking criteria to rank and sort similar timelines for display in accordance with the ranking criteria for identifying similarities between timelines to appropriately match and connect users having similar experiences (page 1/par. 6-7 and page 3/par. 44) as taught in Sachson et al. (U.S. Patent Application Publication 2012/0166971 A1). Therefore, claim 56 is not patentably distinct from claim 1 of U.S. Patent 10,410,604.

Claims 43, 44, 57 and 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5 and 11 of U.S. Patent 10,522,112. Claims 61 and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 5 of U.S. Patent 10,522,112 in view of O’Connell, JR. et al. (U.S. Patent Application Publication 2014/0310623 A1).

The following is a claim comparison of claims 43, 44, 57, 58, 61 and 62 of the instant application and claims 1, 2, 5 and 11 of U.S. Patent 10,522,112.
Application No. 17/498,624
U.S. Patent 10,522,112
43. A computer-implemented method comprising: 
selecting a data package wherein the data package identifies a plurality of data objects, wherein each data object includes a tag representing a time and an attribute value indicating a data channel;
 



generating a first mapping between two or more data channels and two or more timelines, wherein the first mapping associates each data channel with a respective timeline, and wherein the first mapping corresponds to a first view of the data package; assigning the data objects to the timelines based on the first mapping and on the attribute values of the data objects indicating the data channels of the data objects, such that the data channel associated with each timeline matches the indicated data channel of the data objects assigned to the timeline; and


displaying a first portion of the first view of the data package, including displaying first portions of the timelines, wherein the displayed first portion of each timeline represents a first time period, and displaying first graphic items arranged on the first portions of the timelines, wherein each first graphic item displayed on each respective timeline represents one or more of the data objects assigned to the respective timeline and tagged with respective times within the first time period.
1. A computer-implemented method comprising: 
identifying one or more data packages accessible to a first user, and displaying, for each respective data package, an icon corresponding to the respective data package, wherein each respective data package is associated with one or more content rules that define content of the respective data package; receiving, via a user interface component of a user interface, user input indicative of selection by the first user of one of the icons wherein the selected icon corresponds to a first data package; 
identifying a plurality of first data objects associated with the first data package based, at least in part, on the one or more content rules associated with the first data package, wherein each respective first data object includes (1) a value of an attribute indicating a respective data channel associated with the respective first data object, and (2) a tag representing a respective time associated with the respective first data object; displaying a plurality of timelines via the user interface, wherein a number of the displayed plurality of timelines is automatically determined based, at least in part, on a number of unique values of the attribute indicating the respective data channels associated with the respective first data objects; and 
displaying first graphic items arranged on the plurality of timelines, wherein each timeline is associated with a respective one of the data channels, wherein each respective first graphic item displayed on a respective timeline represents one or more of the plurality of first data objects having the attribute value indicating the respective data channel associated with the respective timeline, and wherein each respective first graphic item is displayed on the respective timeline at a position on the respective timeline corresponding to the respective times associated with the one or more of the plurality of first data objects represented by the respective first graphic item.
2. The method of claim 1, wherein each data package is associated with one or more access rules, and wherein identifying the one or more data packages accessible to the first user comprises: determining that the respective access rules associated with each respective data package allow the first user to access the respective data package.
5. The method of claim 2, wherein the one or more access rules for the first data package require the first user to be located in a specified geographic area, a current time to be in a specified time period, or both.
44
1
57
11
58
11
61. A system including: 

one or more data processing devices; 

one or more storage devices storing instructions that, when executed by the data processing devices, cause the data processing devices to perform operations including: 

selecting a data package wherein the data package identifies a plurality of data objects, wherein each data object includes a tag representing a time and an attribute value indicating a data channel; 








generating a first mapping between two or more data channels and two or more timelines, wherein the first mapping associates each data channel with a respective timeline, and wherein the first mapping corresponds to a first view of the data package; assigning the data objects to the timelines based on the first mapping and on the attribute values of the data objects indicating the data channels of the data objects, such that the data channel associated with each timeline matches the indicated data channel of the data objects assigned to the timeline;





displaying a first portion of the first view of the data package, including displaying first portions of the timelines, wherein the displayed first portion of each timeline represents a first time period, and IPTS/104081283.1Application No.: 16/688,3797 Docket No.: STH-001C2 displaying first graphic items arranged on the first portions of the timelines, wherein each first graphic item displayed on each respective timeline represents one or more of the data objects assigned to the respective timeline and tagged with respective times within the first time period.
1. A computer-implemented method comprising: 



identifying one or more data packages accessible to a first user, and displaying, for each respective data package, an icon corresponding to the respective data package, wherein each respective data package is associated with one or more content rules that define content of the respective data package; receiving, via a user interface component of a user interface, user input indicative of selection by the first user of one of the icons wherein the selected icon corresponds to a first data package; 
identifying a plurality of first data objects associated with the first data package based, at least in part, on the one or more content rules associated with the first data package, wherein each respective first data object includes (1) a value of an attribute indicating a respective data channel associated with the respective first data object, and (2) a tag representing a respective time associated with the respective first data object; displaying a plurality of timelines via the user interface, wherein a number of the displayed plurality of timelines is automatically determined based, at least in part, on a number of unique values of the attribute indicating the respective data channels associated with the respective first data objects; and 
displaying first graphic items arranged on the plurality of timelines, wherein each timeline is associated with a respective one of the data channels, wherein each respective first graphic item displayed on a respective timeline represents one or more of the plurality of first data objects having the attribute value indicating the respective data channel associated with the respective timeline, and wherein each respective first graphic item is displayed on the respective timeline at a position on the respective timeline corresponding to the respective times associated with the one or more of the plurality of first data objects represented by the respective first graphic item.
2. The method of claim 1, wherein each data package is associated with one or more access rules, and wherein identifying the one or more data packages accessible to the first user comprises: determining that the respective access rules associated with each respective data package allow the first user to access the respective data package.
5. The method of claim 2, wherein the one or more access rules for the first data package require the first user to be located in a specified geographic area, a current time to be in a specified time period, or both.
62
1


Claims 43, 44, 57 and 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5 and 11 of U.S. Patent 10,522,112. Claims 61 and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 5 of U.S. Patent 10,522,112 in view of O’Connell, JR. et al. (U.S. Patent Application Publication 2014/0310623 A1).
For independent claim 43, claims 1, 2 and 5 of U.S. Patent 10,522,112 anticipates the limitations of claim 43. Therefore, claim 43 is not patentably distinct from claims 1, 2 and 5 of U.S. Patent 10,522,112.
For dependent claims 44, 57 and 58, claims 1 and 11 of U.S. Patent 10,522,112 likewise mirror the limitations of claims 44, 57 and 58 as set forth in the claim chart above. Therefore, claims 44, 57 and 58 are not patentably distinct from claims 1 and 11 of U.S. Patent 10,522,112.
For independent claim 61, claims 1, 2 and 5 of U.S. Patent 10,522,112 do not disclose a system including: one or more data processing devices; and one or more storage devices storing instructions that, when executed by the data processing devices, cause the data processing devices to perform operations. However, these limitations are well-known in the art as disclosed in of O’Connell, JR. et al. (U.S. Patent Application Publication 2014/0310623 A1). It would have been obvious to a person having ordinary skill in the art to apply the use of a computing environment as a system with a processor for executing program code stored within memory to appropriately perform the functions of the system (page 9/par. 97-98) as taught in O’Connell, JR. et al. (U.S. Patent Application Publication 2014/0310623 A1). Claims 1, 2 and 5 of U.S. Patent 10,522,112 otherwise mirrors and recites the limitations of claim 61. Therefore, claim 61 is not patentably distinct from claims 1, 2 and 5 of U.S. Patent 10,522,112.
For dependent claim 62, claims 1 of U.S. Patent 10,522,112 likewise mirrors the limitations of claim 62 as set forth in the claim chart above. Therefore, claim 62 is not patentably distinct from claim 1 of U.S. Patent 10,522,112.

Claims 43 and 45-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent 11,145,275. 

The following is a claim comparison of claims 43 and 45-61 of the instant application and claims 1-18 of U.S. Patent 11,145,275.
Application No. 17/498,624
U.S. Patent 11,145,275
43. A computer-implemented method comprising: 
selecting a data package wherein the data package identifies a plurality of data objects, wherein each data object includes a tag representing a time and an attribute value indicating a data channel;
 generating a first mapping between two or more data channels and two or more timelines, wherein the first mapping associates each data channel with a respective timeline, and wherein the first mapping corresponds to a first view of the data package; 
assigning the data objects to the timelines based on the first mapping and on the attribute values of the data objects indicating the data channels of the data objects, such that the data channel associated with each timeline matches the indicated data channel of the data objects assigned to the timeline; and

displaying a first portion of the first view of the data package, including displaying first portions of the timelines, wherein the displayed first portion of each timeline represents a first time period, and displaying first graphic items arranged on the first portions of the timelines, wherein each first graphic item displayed on each respective timeline represents one or more of the data objects assigned to the respective timeline and tagged with respective times within the first time period.
1. A computer-implemented method comprising: 
selecting a data package wherein the data package identifies a plurality of data objects, wherein each data object includes a tag representing a time and an attribute value indicating a data channel;
 generating a first mapping between two or more data channels and two or more timelines, wherein the first mapping associates each data channel with a respective timeline, and wherein the first mapping corresponds to a first view of the data package; 
assigning the data objects to the timelines based on the first mapping and on the attribute values of the data objects indicating the data channels of the data objects, such that the data channel associated with each respective timeline matches the indicated data channel of the data objects assigned to that respective timeline; 
displaying, via a user interface, a first portion of the first view of the data package, including displaying first portions of the timelines, wherein the displayed first portion of each timeline represents a first time period, and displaying first graphic items arranged on the first portions of the timelines, wherein each first graphic item displayed on each respective timeline represents one or more of the data objects assigned to that respective timeline and tagged with respective times within the first time period; generating a second mapping between two or more users and the timelines, wherein the second mapping associates each user with a respective timeline, and wherein the second mapping corresponds to a second view of the data package; and transforming from the first view of the data package to the second view of the data package, wherein the transforming includes reassigning the data objects among the timelines based on the second mapping.
45
2
46
3
47
4
48
5
49
6
50
7
51
8
52
17
53
9
54
10
55
11
56
12
57
13
58
14
59
15
60
16
61. A system including: 

one or more data processing devices; 

one or more storage devices storing instructions that, when executed by the data processing devices, cause the data processing devices to perform operations including: 

selecting a data package wherein the data package identifies a plurality of data objects, wherein each data object includes a tag representing a time and an attribute value indicating a data channel; 

generating a first mapping between two or more data channels and two or more timelines, wherein the first mapping associates each data channel with a respective timeline, and wherein the first mapping corresponds to a first view of the data package; 

assigning the data objects to the timelines based on the first mapping and on the attribute values of the data objects indicating the data channels of the data objects, such that the data channel associated with each timeline matches the indicated data channel of the data objects assigned to the timeline;


displaying a first portion of the first view of the data package, including displaying first portions of the timelines, wherein the displayed first portion of each timeline represents a first time period, and IPTS/104081283.1Application No.: 16/688,3797 Docket No.: STH-001C2 displaying first graphic items arranged on the first portions of the timelines, wherein each first graphic item displayed on each respective timeline represents one or more of the data objects assigned to the respective timeline and tagged with respective times within the first time period.
18. A system including: 
one or more data processing devices; 
one or more storage devices storing instructions that, when executed by the data processing devices, cause the data processing devices to perform operations including: 
selecting a data package wherein the data package identifies a plurality of data objects, wherein each data object includes a tag representing a time and an attribute value indicating a data channel; 
generating a first mapping between two or more data channels and two or more timelines, wherein the first mapping associates each data channel with a respective timeline, and wherein the first mapping corresponds to a first view of the data package; 
assigning the data objects to the timelines based on the first mapping and on the attribute values of the data objects indicating the data channels of the data objects, such that the data channel associated with each respective timeline matches the indicated data channel of the data objects assigned to that respective timeline; 
displaying, via a user interface, a first portion of the first view of the data package, including displaying first portions of the timelines, wherein the displayed first portion of each timeline represents a first time period, and displaying first graphic items arranged on the first portions of the timelines, wherein each first graphic item displayed on each respective timeline represents one or more of the data objects assigned to that respective timeline and tagged with respective times within the first time period; generating a second mapping between two or more users and the timelines, wherein the second mapping associates each user with a respective timeline, and wherein the second mapping corresponds to a second view of the data package; and transforming from the first view of the data package to the second view of the data package, wherein the transforming includes reassigning the data objects among the timelines based on the second mapping.


Claims 43 and 45-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent 11,145,275.
For independent claim 43, claim 1 of U.S. Patent 11,145,275 mirrors and anticipates the limitations of claim 43. Therefore, claim 43 is not patentably distinct from claim 1 of U.S. Patent 11,145,275.
For dependent claims 45-60, claims 2-17 of U.S. Patent 11,145,275 likewise mirror the limitations of claims 45-60 as set forth in the claim chart above. Therefore, claims 45-60 are not patentably distinct from claims 2-17 of U.S. Patent 11,145,275.
For independent claim 61, claim 18 of U.S. Patent 11,145,275 mirrors and anticipates the limitations of claim 61. Therefore, claim 61 is not patentably distinct from claim 18 of U.S. Patent 11,145,275.


Claim Objections
Claims 43-46, 49, 50, 58, 61 and 62 are objected to because of the following informalities:

For claim 43, Examiner believes this claim should be amended in the following manner:
A computer-implemented method comprising: 
selecting a data package wherein the data package identifies a plurality of data objects, wherein each data object includes a tag representing a time and an attribute value indicating a data channel; 
generating a first mapping between two or more data channels and two or more timelines, wherein the first mapping associates each data channel with a respective timeline, and wherein the first mapping corresponds to a first view of the data package; 
assigning the data objects to the timelines based on the first mapping and on the attribute values of the data objects indicating the data channels of the data objects, such that the data channel associated with each respective timeline matches the indicated data channel of the data objects assigned to [[the]] that respective timeline; and 
displaying, via a user interface, a first portion of the first view of the data package, including 
displaying first portions of the timelines, wherein the displayed first portion of each timeline represents a first time period, and 
displaying first graphic items arranged on the first portions of the timelines, wherein each first graphic item displayed on each respective timeline represents one or more of the data objects assigned to [[the]] that respective timeline and tagged with respective times within the first time period.

For claim 44, Examiner believes this claim should be amended in the following manner:
The method of claim 43, wherein a number of the value indicating the data channel for the plurality of data objects in the data package.

For claim 45, Examiner believes this claim should be amended in the following manner:
The method of claim 43, further comprising: 
receiving, via a user interface component, user input indicative of scrolling the timelines to a second time period; 
in response to the user input, displaying a second portion of the first view of the data package, including 
displaying second portions of the timelines representing the second time period, and 
displaying second graphic items arranged on the second portions of the timelines, wherein each second graphic item on each respective timeline represents one or more of the data objects assigned to [[the]] that respective timeline and tagged with respective times within the second time period.

For claim 46, Examiner believes this claim should be amended in the following manner:
The method of claim 43, further comprising: 
receiving, via a user interface component, user input indicative of zooming the timelines to a second time period within the first time period; 
in response to the user input, displaying a second portion of the first view, including 
displaying second portions of the timelines representing the second time period, and 
displaying second graphic items arranged on the timelines, wherein each second graphic item displayed on each respective timeline represents one or more of the data objects assigned to [[the]] that respective timeline and tagged with respective times within the second time period.

For claim 49, Examiner believes this claim should be amended in the following manner:
The method of claim 48, wherein displaying the second portion of the first view further comprises making a determination to assign the subsets of the two or more particular data objects to the two or more representative graphic items, and wherein the determination is based, at least in part, on (1) the times with which the two or more particular data objects are tagged, (2) a duration of the second time period, (3) a total number of data objects to be represented on the second portion of the first timeline, (4) sizes of the subsets of the two or more particular data objects, (5) a length of the second portion of the first timeline when displayed on a display device, or (6) any combination thereof.

For claim 50, Examiner believes this claim should be amended in the following manner:
The method of claim 43, further comprising: 
receiving, via a user interface component, user input indicative of zooming the timelines to a second time period encompassing the first time period; 
in response to the user input, displaying a second portion of the first view, including 
displaying second portions of the timelines representing the second time period, and 
displaying second graphic items arranged on the timelines, wherein each second graphic item displayed on each respective timeline represents one or more of the data objects assigned to [[the]] that respective timeline and tagged with respective times within the second time period.



For claim 58, Examiner believes this claim should be amended in the following manner:
The method of claim 43, wherein the data objects in the plurality of data objects comprise payload data corresponding to text messages, emails, instant messages, source code files, social network posts, and/or micro blog messages.

For claim 61, Examiner believes this claim should be amended in the following manner:
A system including: 
one or more data processing devices; 
one or more storage devices storing instructions that, when executed by the data processing devices, cause the data processing devices to perform operations including: 
selecting a data package wherein the data package identifies a plurality of data objects, wherein each data object includes a tag representing a time and an attribute value indicating a data channel; 
generating a first mapping between two or more data channels and two or more timelines, wherein the first mapping associates each data channel with a respective timeline, and wherein the first mapping corresponds to a first view of the data package; 
assigning the data objects to the timelines based on the first mapping and on the attribute values of the data objects indicating the data channels of the data objects, such that the data channel associated with each respective timeline matches the indicated data channel of the data objects assigned to [[the]] that respective timeline; 
displaying, via a user interface, a first portion of the first view of the data package, including 
displaying first portions of the timelines, wherein the displayed first portion of each timeline represents a first time period, and IPTS/104081283.1Application No.: 16/688,3797 Docket No.: STH-001C2 
displaying first graphic items arranged on the first portions of the timelines, wherein each first graphic item displayed on each respective timeline represents one or more of the data objects assigned to [[the]] that respective timeline and tagged with respective times within the first time period.

For claim 62, Examiner believes this claim should be amended in the following manner:
The system of claim 61, wherein a number of the value indicating the data channel for the plurality of data objects in the data package.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 43, 45-51, 53-55, 57, 58 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell, JR. et al. (U.S. Patent Application Publication 2014/0310623 A1, hereinafter "O'Connell") in view of Feuerstein et al. (U.S. Patent Application Publication 2009/0216806 A1, hereinafter “Feuerstein”) and Zhao et al. (U.S. Patent Application Publication 2016/0057317 A1, hereinafter “Zhao”).

For claim 43, O'Connell discloses a computer-implemented method (disclosing a computing environment (page 9/par. 97)) comprising: selecting a data package wherein the data package identifies a plurality of data objects, wherein each data object includes a tag representing a time (disclosing accessing a data repository (package) for identifying a multiple data objects such that each data object is associated with metadata (tag) indicating a corresponding time (pages 2-3/par. 33-34)); displaying a first portion of a view of the data package, including displaying a first portion of a timeline, and wherein the displayed first portion of the timeline represents the first time period, and displaying first graphic items arranged on the first portion of the timeline, wherein each first graphic item displayed on the timeline represents one or more of the data objects associated with the timeline and tagged with respective times within the first time period (disclosing the generation of a timeline as a time ordered sequence beginning and ending at a first time and second time as a first time period, respectively (Fig. 4A; page 3/par. 34); disclosing the display of the generated timeline at the first time period where a first set of graphics objects corresponding to one or more of the data objects are displayed on the timeline in accordance with their tagged times with respect to the first time period (Fig. 4A; page 4/par. 47)). 
O'Connell does not explicitly disclose two or more timelines and generating a mapping between two or more data channels and two or more timelines wherein the mapping corresponds to a view of data.
However, these limitations are well-known in the art as disclosed in Feuerstein.
Feuerstein similarly discloses a system and method for displaying graphics objects and data with respect to a timeline (Figs. 3 and 6; Abstract). Feuerstein explains its system allows its users to create a plurality of time-lines where each time-line is associated with a respective class of data, e.g. a first timeline as indicated with the class "AllofMe" and a second timeline as indicated with the class "Inbox” (Figs. 3 and 6; page 2/par. 39 and page 3/par. 52). Feuerstein explains its systems allows data from data channels corresponding to various online services such as Picasa, YouTube and Scribd to be mapped to corresponding timelines for presentation of the data on the timelines for visual presentation to its users (Figs. 3 and 6; page 2/par. 39-40 and page 3/par. 52). It follows O'Connell may be accordingly modified with the teachings of Feuerstein to display and scroll multiple timelines for presenting respective sets of graphics objects of data objects within respective data channels for presentation to a user.
A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify O'Connell with the teachings of Feuerstein. Feuerstein is analogous art in dealing with a system and method for displaying graphics objects and data with respect to a timeline (Figs. 3 and 6; Abstract). Feuerstein discloses the use of multiple timelines is advantageous in allowing users to manage data for multiple groups (pages 3-4/par. 52-53). Consequently, a PHOSITA would incorporate the teachings of Feuerstein into O'Connell for allowing users to manage data for multiple groups. 
O’Connell as modified by Feuerstein does not disclose a data object includes an attribute value indicating a data channel and assigning the data objects to timelines based on the attribute values of the data objects indicating the data channels of the data objects, such that the channels associated with each timelines matches the indicated data channel of the data objects assigned to the timeline.
However, these limitations are well-known in the art as disclosed in Zhao.
Zhao similarly discloses a system and method for mapping data objects to channels and respective timelines (pages 10-11/par. 100-103). Zhao explains its data objects include a channel identifier so that the data objects are appropriately assigned to the corresponding channels and timelines (page 9/par. 85-86). It follows O’Connell and Feuerstein may be accordingly modified with the teachings of Zhao to include channel identifiers for its graphics objects to appropriately map its graphics objects to associated data channels and timelines.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify O'Connell and Feuerstein with the teachings of Zhao. Zhao is analogous art in dealing with a system and method for mapping data objects to channels and respective timelines (pages 10-11/par. 100-103). Zhao discloses the use of channel identifiers is advantageous in appropriately mapping data objects to corresponding channels and timelines (page 9/par. 85-86). Consequently, a PHOSITA would incorporate the teachings of Zhao into O'Connell and Feuerstein for appropriately mapping data objects to corresponding channels and timelines. Therefore, claim 43 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 45, depending on claim 43, O’Connell as modified by Feuerstein and Zhao discloses further comprising: receiving, via a user interface component, user input indicative of scrolling the timelines to a second time period (O’Connell discloses user input from a user interface for scrolling the timeline to a new (second) time period beginning at a time after the first time of the previous time period and ending at a time after the second time of the previous time period (Fig. 4B; page 4/par. 48-49); Feuerstein explains its system allows its users to create a plurality of time-lines where each time-line is associated with a respective class of data (Figs. 3 and 6; page 2/par. 39 and page 3/par. 52) and it follows O'Connell may be accordingly modified with the teachings of Feuerstein to display and scroll multiple timelines for presenting respective sets of graphics objects of data objects within respective data classes for presentation to a user); in response to the user input, displaying a second portion of the first view of the data package, including displaying second portions of the timelines representing the second time period, and displaying second graphic items arranged on the second portions of the timelines, wherein each second graphic item on each respective timeline represents one or more of the data objects assigned to the respective timeline and tagged with respective times within the second time period (O’Connell discloses the display of scrolled timeline at the new time period where a second set of graphics objects corresponding to one or more of the data objects are displayed on the timeline in accordance with their tagged times with respect to the new time period (Fig. 4B; page 4/par. 48-49); Feuerstein explains its system allows its users to create a plurality of time-lines where each time-line is associated with a respective class of data (Figs. 3 and 6; page 2/par. 39 and page 3/par. 52) and it follows O'Connell may be accordingly modified with the teachings of Feuerstein to display and scroll multiple timelines for presenting respective sets of graphics objects of data objects within respective data classes for presentation to a user).

For claim 46, depending on claim 43, O’Connell as modified by Feuerstein and Zhao discloses further comprising: receiving, via a user interface component, user input indicative of zooming the timelines to a second time period within the first time period (O’Connell discloses user input on a user interface to zoom in on a portion of the timeline (page 4/par. 52) and explains an increase in the level of zoom decreases the time period for display on the timeline (page 8/par. 86) and it is understood the a new (second) time period is displayed within the first time period; Feuerstein explains its system allows its users to create a plurality of time-lines where each time-line is associated with a respective class of data (Figs. 3 and 6; page 2/par. 39 and page 3/par. 52) and it follows O'Connell may be accordingly modified with the teachings of Feuerstein to display and zoom multiple timelines for presenting respective sets of graphics objects of data objects within respective data classes for presentation to a user); in response to the user input, displaying a second portion of the first view, including displaying second portions of the timelines representing the second time period, and displaying second graphic items arranged on the timelines, wherein each second graphic item displayed on each respective timeline represents one or more of the data objects assigned to the respective timeline and tagged with respective times within the second time period (O’Connell discloses user input to zoom in on a portion of the timeline for presenting the new (second) time period for display with a corresponding new set of graphics objects corresponding to one or more of the data objects are displayed on the timeline in accordance with their tagged times with respect to the new time period (page 4/par. 52); Feuerstein explains its system allows its users to create a plurality of time-lines where each time-line is associated with a respective class of data (Figs. 3 and 6; page 2/par. 39 and page 3/par. 52) and it follows O'Connell may be accordingly modified with the teachings of Feuerstein to display and zoom multiple timelines for presenting respective sets of graphics objects of data objects within respective data classes for presentation to a user).

For claim 47, depending on claim 46, O’Connell as modified by Feuerstein and Zhao discloses wherein the timelines include a first timeline, wherein the first graphic items include a cluster-type graphic item on the first portion of the first timeline, and wherein the cluster-type graphic item represents two or more particular data objects (O’Connell discloses the graphics objects for display with respect to the various portions of its timeline may include a clustered graphics object for representing multiple graphics objects of corresponding data objects (e.g. nodes 210g-h and 210i-k) (Figs. 6-7)).

For claim 48, depending on claim 47, O’Connell as modified by Feuerstein and Zhao discloses wherein the second graphic items include two or more graphic items on the second portion of the first timeline, and wherein each of the two or more graphic items represents a different subset of the two or more particular data objects (O’Connell explains its system allows a user to zoom-in on graphics objects of its data objects displayed on the timeline to present the zoomed-in portion of the timeline such that the user may zoom in on a previously displayed clustered graphics object to display the individual graphics objects with additional information and available actions as a different subset of the data objects associated with the clustered graphics object (Figs. 6-9; page 4/par. 52)).

For claim 49, depending on claim 48, O’Connell as modified by Feuerstein and Zhao discloses wherein displaying the second portion of the first view further comprises making a determination to assign the subsets of two or more particular data objects to the two or more representative graphic items, and wherein the determination is based, at least in part, on (1) the times with which the two or more particular data objects are tagged, (2) a duration of the second time period, (3) a total number of data objects to be represented on the second portion of the first timeline, (4) sizes of the subsets of two or more particular data objects, (5) a length of the second portion of the first timeline when displayed on a display device, or (6) any combination thereof (O’Connell explains its system allows a user to zoom-in on graphics objects of its data objects displayed on the timeline such that the user may zoom in on a previously displayed clustered graphics object to display the individual graphics objects with additional information and available actions as a different subset of the data objects associated with the clustered graphics object (Figs. 6-9; page 4/par. 52) such that the individual graphics objects are displayed on the timeline in accordance with their tagged times with respect to the duration and length of the new time period for zoomed-in portion of the timeline (Figs. 6-9; page 8/par. 86)).

For claim 50, depending on claim 43, O’Connell as modified by Feuerstein and Zhao discloses further comprising: receiving, via a user interface component, user input indicative of zooming the timelines to a second time period encompassing the first time period (O’Connell explains its system allows a user to zoom-out from a portion of its timeline (page 3/par. 42) such that a decrease in the level of zoom increases the time period for display on the timeline (page 8/par. 86) and it is understood the a new (second) time period is displayed which encompasses the first time period; Feuerstein explains its system allows its users to create a plurality of time-lines where each time-line is associated with a respective class of data (Figs. 3 and 6; page 2/par. 39 and page 3/par. 52) and it follows O'Connell may be accordingly modified with the teachings of Feuerstein to display and zoom multiple timelines for presenting respective sets of graphics objects of data objects within respective data classes for presentation to a user); in response to the user input, displaying a second portion of the first view, including displaying second portions of the timelines representing the second time period, and displaying second graphic items arranged on the timelines, wherein each second graphic item displayed on each respective timeline represents one or more of the data objects assigned to the respective timeline and tagged with respective times within the second time period (O’Connell explains its system allows a user to zoom-out from a portion of its timeline for presenting the new (second) time period for display with a corresponding new set of graphics objects corresponding to one or more of the data objects are displayed on the timeline in accordance with their tagged times with respect to the new time period (page 3/par. 42) such that a decrease in the level of zoom increases the time period for display on the timeline and similarly increases the amount of graphical objects for display (page 8/par. 86); Feuerstein explains its system allows its users to create a plurality of time-lines where each time-line is associated with a respective class of data (Figs. 3 and 6; page 2/par. 39 and page 3/par. 52) and it follows O'Connell may be accordingly modified with the teachings of Feuerstein to display and zoom multiple timelines for presenting respective sets of graphics objects of data objects within respective data classes for presentation to a user).

For claim 51, depending on claim 43, O’Connell as modified by Feuerstein and Zhao discloses wherein the first graphic items include a particular graphic item on the first portion of the first timeline, wherein the particular graphic item represents first data obtained from a particular application, and wherein the method further comprises: identifying user input indicating selection of a particular portion of the particular graphic item, and in response thereto, navigating to the first data within the particular application (Feuerstein discloses its graphics objects displayed on its time-lines correspond to data extracted from various applications such as Flickr, Scribd, YouTube, etc. so that the graphics objects may be selected through user input for navigation to the corresponding application in accessing the selected graphics object for viewing (Figs. 3 and 6; page 2/par. 39-41) and it follows O'Connell may be accordingly modified with the teachings of Feuerstein to display multiple timelines for scrolling graphics objects to access particular graphics objects in accessing corresponding data at particular applications).

For claim 53, depending on claim 43, O’Connell as modified by Feuerstein and Zhao discloses further comprising identifying one or more search criteria, wherein each of the data objects represented by the first graphic items satisfies the one or more search criteria (O’Connell discloses the determination of tags as search criteria in fetching data objects (page 7/Table 1) and it is understood the retrieved data objects of the graphics objects for display on the scrolled timeline are tagged with dates satisfying the dates of the searched tags for appropriate placement with respect to the current view of the timeline).

For claim 54, depending on claim 43, O’Connell as modified by Feuerstein and Zhao discloses wherein each data channel is a data communication channel, and wherein the attribute value of each data object indicates the data communication channel through which data represented by the data object were transmitted (Feuerstein discloses its data channels corresponding to various communication channels such as online services of Picasa, YouTube and Scribd (Figs. 3 and 6; page 2/par. 39-40 and page 3/par. 52) and it follows O'Connell may be accordingly modified with the teachings of Feuerstein to display multiple timelines for scrolling graphics objects to access particular graphics objects in accessing corresponding data corresponding to different communication channels; Zhao similarly discloses a system and method for mapping data objects to channels and respective timelines (pages 10-11/par. 100-103) and explains its data objects include a channel identifier so that the data objects are appropriately assigned to the corresponding channels and timelines (page 9/par. 85-86); it follows O’Connell and Feuerstein may be accordingly modified with the teachings of Zhao to include channel identifiers for its graphics objects to appropriately map its graphics objects to associated data channels and timelines).

For claim 55, depending on claim 54, O’Connell as modified by Feuerstein and Zhao discloses wherein the timelines include first, second, and third timelines, wherein the data communication channels include a social networking platform, a social media platform, and a messaging platform, and wherein the first mapping associates (1) the first timeline with the social networking platform, (2) the second timeline with the social media platform, and (3) the third timeline with the messaging platform (Feuerstein explains its system allows its users to create a plurality of time-lines where each time-line is associated with data mapped to various online services (Figs. 3 and 6; page 2/par. 39-40 and page 3/par. 52); Feuerstein explains the online services may include a social networking platform such as MySpace, a social media platform such as Flickr or Picasa and a messaging platform such as Hotmail (page 1/par. 2 and page 2/par. 40); and it follows O’Connell may be accordingly modified with the teachings of Feuerstein to incorporate at least three timelines for mapping data its data objects to a social networking platform, a social media platform and a messaging platform). 

For claim 57, depending on claim 43, O’Connell as modified by Feuerstein and Zhao discloses wherein the data objects in the plurality of data objects comprise payload data corresponding to text, images, videos, documents, spreadsheets, and/or files (Feuerstein discloses its data channels may present payload data associated with graphical objects such as videos, documents and other files (page 1/par. 2 and page 2/par. 40) and it follows O'Connell may be accordingly modified with the teachings of Feuerstein to display and scroll multiple timelines for presenting respective sets of graphics objects of data objects within respective data classes for presentation to a user where the graphics objects represent payload data).

For claim 58, depending on claim 43, O’Connell as modified by Feuerstein and Zhao discloses wherein the data objects in the plurality of data objects comprise payload data corresponding to text messages, emails, instant messages, source code files, social network posts, and/or micro blog messages (Feuerstein discloses its data channels may present payload data associated with graphical objects such as emails and social network messages (page 1/par. 2 and page 2/par. 40) and it follows O'Connell may be accordingly modified with the teachings of Feuerstein to display and scroll multiple timelines for presenting respective sets of graphics objects of data objects within respective data classes for presentation to a user where the graphics objects represent payload data).

For claim 61, O’Connell as modified by Feuerstein and Zhao discloses a system (O’Connell discloses a computing environment (page 9/par. 97)) including: one or more data processing devices; one or more storage devices storing instructions that, when executed by the data processing devices cause the data processing devices to perform operations (O’Connell discloses its computing environment includes a processor for executing program code stored within memory (page 9/par. 97-98)) including the steps performed by the method of claim 43 (see above as to claim 43).

Claim 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell in view of Feuerstein and Zhao further in view of Sachson et al. (U.S. Patent Application Publication 2012/0166971 A1, hereinafter "Sachson").

For claim 56, depending on claim 43, O’Connell as modified by Feuerstein and Zhao does not disclose ranking timelines based on one or more ranking criteria, wherein the timelines are displayed in on order corresponding to the ranking of the timelines.
However, these limitations are well-known in the art as disclosed in Sachson.
Sachson similarly discloses a system and method for presenting multiple timelines associated with various timeline authors for presentation and display (page 1/par. 6-7). Sachson explains the timelines associated with the various timeline authors may be ranked based on ranking criteria so that similar timelines may be sorted for display in accordance with the ranking criteria (page 1/par. 6-7 and page 3/par. 44). It follows O’Connell, Feuerstein and Zhao may be accordingly modified with the teachings of Sachson for ranking its timelines so that its first portions of its timelines are displayed in an order corresponding to the ranking of its timelines.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify O'Connell, Feuerstein and Zhao with the teachings of Sachson. Sachson is analogous art in dealing with a system and method for presenting multiple timelines associated with various timeline authors for presentation and display (page 1/par. 6-7). Sachson discloses its ranking of timelines is advantageous in identifying similarities between timelines to appropriately matching and connecting users having similar experiences (page 1/par. 6-7). Consequently, a PHOSITA would incorporate the teachings of Sachson into O'Connell, Feuerstein and Zhao for identifying similarities between timelines to appropriately matching and connecting users having similar experiences. Therefore, claim 56 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

Claims 59 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell in view of Feuerstein and Zhao further in view of Vanslette et al. (U.S. Patent Application Publication 2011/0010623 A1, hereinafter "Vanslette").

For claim 59, depending on claim 43, O’Connell as modified by Feuerstein, and Zhao does not disclose a present time and displaying graphical indicia of the present time.
However, these limitations are well-known in the art as disclosed in Vanslette.
Vanslette similarly discloses a system and method for visualizing and manipulating data for presentation on a timeline (page 1/par. 2). Vanslette explains its user interface for presenting its timeline my include a cursor for graphically indicating a current (present) time of interest between start and end times of its timeline for visualizing and manipulating the data on the timeline (Fig. 2; page 2/par. 17). It follows O’Connell, Feuerstein and Zhao may be accordingly modified with the teachings of Vanslette for incorporating a time cursor to indicate a cursor for graphically indicating a present time in displaying its graphics objects on its timelines.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify O'Connell, Feuerstein and Zhao with the teachings of Vanslette. Vanslette is analogous art in dealing with a system and method for visualizing and manipulating data for presentation on a timeline (page 1/par. 2). Vanslette discloses a time cursor is advantageous in graphically indicating a current time of interest to assist a user in viewing and manipulating a timeline (Fig. 2; page 2/par. 17). Consequently, a PHOSITA would incorporate the teachings of Vanslette into O'Connell, Feuerstein and Zhao for graphically indicating a current time of interest to assist a user in viewing and manipulating a timeline. Therefore, claim 59 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 60, depending on claim 59, O’Connell as modified by Feuerstein, Zhao and Vanslette discloses wherein a particular one of the first graphic items is tagged with a time after the present time, and wherein the particular first graphic item represents a data object corresponding to a prediction, a schedule event, or a conditional action (Vanslette explains its user interface for presenting its timeline my include a cursor for graphically indicating a current (present) time of interest between start and end times of its timeline for visualizing and manipulating the data on the timeline and further illustrates data may be arranged at a time between the start time and the current time (Fig. 2; page 2/par. 17) and it follows O’Connell, Feuerstein and Zhao may be accordingly modified with the teachings of Vanslette for incorporating a time cursor to indicate a cursor for graphically indicating a present time between its first and second time in displaying its graphics objects on its timelines where a graphics object may be tagged with a time between the present time and its first time; Feuerstein further explains its data objects for presentation on its timelines may correspond to scheduled events (page 1/par. 3 and page 2/par. 40) and it follows O’Connell may be accordingly modified with the teachings of Feuerstein to present its graphics objects as scheduled events for presentation on its timelines).

Allowable Subject Matter
Claims 44 and 62 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, to address any objections raised above, and upon submission of a suitable terminal disclaimer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/           Primary Examiner, Art Unit 2613